 

Exhibit 10.2

 

[image_002.jpg] 

 

 

Mr. Ben Wu

 

January 19, 2018

 

Dear Ben,

 

This letter agreement (this "Agreement") sets forth the terms and conditions
whereby you agree to provide certain services (as described on Schedule 1) to
Kush Bottles, Inc., a Nevada corporation, with offices located at 1800 Newport
Circle, Santa Ana, CA 92705 (the "Company").

 

1.             SERVICES.

 

1.1              The Company engages you, and you accept such engagement, as an
independent contractor to provide certain services to the Company on the terms
and conditions set forth in this Agreement.

 

1.2              You shall provide to the Company the services listed on
Schedule 1 (the "Services").

 

1.3              The Company shall not control the manner or means by which you
perform the Services, including but not limited to the time and place you
perform the Services.

 

1.4              Unless otherwise stated in Schedule 1, you shall furnish, at
your own expense, the equipment, supplies, and other materials used to perform
the Services. The Company shall provide you with access to its premises and
equipment to the extent necessary for the performance of the Services.

 

2.             TERM. The term of this Agreement shall commence on January 19,
2018 and shall continue six (6) months, unless earlier terminated in accordance
with Section 8 (the "Term"). Thereafter, the Term shall automatically renew for
successive one (1) month periods unless either party provides the other party
with thirty (30) days’ prior written notice of its election to terminate this
Agreement.

 

3.             FEES AND EXPENSES.

 

3.1              As full compensation for the Services and the rights granted to
the Company in this Agreement, the Company shall pay you a fee of $12,500 per
month (the "Fees"), payable in arrears on a bi-monthly basis. You acknowledge
that you will receive an IRS Form 1099-MISC from the Company, and that you shall
be solely responsible for all federal, state, and local taxes, as set out in
Section 4.2.

 



1800 NEWPORT CIRCLE, SANTA ANA, CA 92705 l 888.920.5874 l WWW.KUSHBOTTLES.COM

 [image_002.jpg] 

 

4.             RELATIONSHIP OF THE PARTIES.

 

4.1              You are an independent contractor of the Company, and this
Agreement shall not be construed to create any association, partnership, joint
venture, employee, or agency relationship between you and the Company for any
purpose. You have no authority (and shall not hold yourself out as having
authority) to bind the Company and you shall not make any agreements or
representations on the Company's behalf without the Company's prior written
consent.

 

4.2              Without limiting Section 4.1, you will not be eligible under
this Agreement to participate in any vacation, group medical or life insurance,
disability, profit sharing or retirement benefits, or any other fringe benefits
or benefit plans offered by the Company to its employees, and the Company will
not be responsible for withholding or paying any income, payroll, Social
Security, or other federal, state, or local taxes, making any insurance
contributions, including for unemployment or disability, or obtaining workers'
compensation insurance on your behalf.

 

5.             INTELLECTUAL PROPERTY RIGHTS.

 

5.1              The Company is and shall be, the sole and exclusive owner of
all right, title, and interest throughout the world in and to all the results
and proceeds of the Services performed under this Agreement (collectively, the
"Deliverables"), including all patents, copyrights, trademarks, trade secrets,
and other intellectual property rights (collectively "Intellectual Property
Rights"). You agree that the Deliverables are deemed a "work made for hire" as
defined in 17 U.S.C. § 101 for the Company. If, for any reason, any of the
Deliverables do not constitute a "work made for hire," you hereby irrevocably
assign to the Company, in each case without additional consideration, all right,
title, and interest throughout the world in and to the Deliverables, including
all Intellectual Property Rights.

 

5.2              Any assignment of copyrights under this Agreement includes all
rights of paternity, integrity, disclosure, and withdrawal and any other rights
that may be known as "moral rights" (collectively, "Moral Rights"). You
irrevocably waive, to the extent permitted by applicable law, any and all claims
you may now or hereafter have in any jurisdiction to any Moral Rights with
respect to the Deliverables.

 

5.3              You shall make full and prompt disclosure to the Company of any
inventions or processes, as such terms are defined in 35 U.S.C. § 100 (the
"Patent Act"), made or conceived by you alone or with others during the Term,
related in any way to the Services described, whether or not such inventions or
processes are patentable or protected as trade secrets and whether or not such
inventions or processes are made or conceived during normal working hours or on
the premises of the Company. You shall not disclose to any third party the
nature or details of any such inventions or processes without the prior written
consent of the Company. Any patent or copyright applications relating to the
Services, related to trade secrets of the Company, or related to tasks assigned
to you by the Company that you may file within one year after expiration or
termination of this Agreement, shall belong to the Company, and you assign the
same to the Company, as having been conceived or reduced to practice during the
Term.

 



1800 NEWPORT CIRCLE, SANTA ANA, CA 92705 l 888.920.5874 l WWW.KUSHBOTTLES.COM

 [image_002.jpg] 

 

5.4              Upon the request of the Company, you shall promptly take such
further actions, including execution and delivery of all appropriate instruments
of conveyance, as may be necessary to assist the Company to prosecute, register,
perfect, record, or enforce its rights in any Deliverables. Any fees or expenses
incurred for such actions shall be the responsibility of the Company.

 

5.5              You have no right or license to use, publish, reproduce,
prepare derivative works based on, distribute, perform, or display any
Deliverables. You have no right or license to use the Company's trademarks,
service marks, trade names, trade names, logos, symbols, or brand names without
the written consent of the Company.

 

6.             CONFIDENTIALITY.

 

6.1              You acknowledge that you will have access to information that
is treated as confidential and proprietary by the Company including without
limitation trade secrets, technology, and information pertaining to business
operations and strategies, customers, pricing, marketing, finances, sourcing,
personnel, or operations of the Company, its affiliates, or their suppliers or
customers, in each case whether oral, written, printed, electronic, or in any
other form or medium (collectively, the "Confidential Information"). Any
Confidential Information that you develop in connection with the Services,
including but not limited to any Deliverables, shall be subject to the terms and
conditions of this Section. You agree to treat all Confidential Information as
strictly confidential, not to disclose Confidential Information or permit it to
be disclosed, in whole or part, to any third party without the prior written
consent of the Company in each instance, and not to use any Confidential
Information for any purpose except as required in the performance of the
Services. You shall notify the Company immediately in the event you become aware
of any loss or disclosure of any Confidential Information.

 

6.2              Confidential Information shall not include information that:

 

(a)               is or becomes generally available to the public other than
through your breach of this Agreement; or

 

(b)               is communicated to you by a third party that had no
confidentiality obligations with respect to such information.

 

6.3              Nothing herein shall be construed to prevent disclosure of
Confidential Information as may be required by applicable law or regulation, or
under the valid order of a court of competent jurisdiction or an authorized
government agency, provided that the disclosure does not exceed the extent of
disclosure required by such law, regulation, or order. You agree to provide
written notice of any such order to an authorized officer of the Company within
one (5) calendar day of receiving such order, but in any event sufficiently in
advance of making any disclosure to permit the Company to contest the order or
seek confidentiality protections, as determined in the Company's sole
discretion.

 



1800 NEWPORT CIRCLE, SANTA ANA, CA 92705 l 888.920.5874 l WWW.KUSHBOTTLES.COM

 [image_002.jpg] 

 

 

7.             REPRESENTATIONS AND WARRANTIES.

 

7.1              You represent and warrant to the Company that:

 

(a)               you have the right to enter into this Agreement, to grant all
rights granted, and to perform fully all of your obligations in this Agreement;

 

(b)               your entering into this Agreement with the Company and your
performance of the Services do not and will not conflict with or result in any
breach or default under any other agreement to which you are subject;

 

(c)               the Company will receive good and valid title to all
Deliverables, free and clear of all encumbrances and liens of any kind;

 

7.2              The Company hereby represents and warrants to you that:

 

(a)               it has the full right, power, and authority to enter into and
perform its obligations under this Agreement; and

 

(b)               the execution of this Agreement by its representative has been
duly authorized by all necessary corporate action.

 

8.             TERMINATION.

 

8.1              You or the Company may terminate this Agreement, effective
immediately upon written notice to the other party to this Agreement, if the
other party breaches this Agreement, and such breach is incapable of cure, or
with respect to a breach capable of cure, the other party does not cure such
breach within 10 calendar days after receipt of written notice of such breach.

 

8.2              Upon expiration or termination of this Agreement for any
reason, or at any other time upon the Company's written request, you shall
within 5 calendar days after such expiration or termination:

 

(a)               deliver to the Company all Deliverables (whether complete or
incomplete) and all hardware, software, tools, equipment, or other materials
provided for your use by the Company;

 

(b)               deliver to the Company all tangible documents and materials
(and any copies) containing or based on the Confidential Information;

 

(c)               permanently erase all of the Confidential Information from
your computer and phone systems; and

 



1800 NEWPORT CIRCLE, SANTA ANA, CA 92705 l 888.920.5874 l WWW.KUSHBOTTLES.COM

 [image_002.jpg] 

 

(d)               certify in writing to the Company that you have complied with
the requirements of this clause.

 

8.3              The terms and conditions of this Section 8.3 and Section 4,
Section 5, Section 6, Section 7, Section 9, Section 11, and Section 12 shall
survive the expiration or termination of this Agreement.

 

9.             OTHER BUSINESS ACTIVITIES. You may be engaged or employed in any
other business, trade, profession, or other activity while providing services to
the Company, in which case you agree to abide by the terms of Section 6 and
Section 7.

 

10.         NON-SOLICITATION OF EMPLOYEES. You agree that during the Term and
for a period of twelve months following the termination or expiration of this
Agreement, you agree not to disrupt or interfere with the business of the
Company by directly or indirectly soliciting, recruiting, attempting to recruit,
or raiding the employees of the Company, or otherwise inducing the termination
of employment of any employee of the Company. You also agree and covenant not to
use any of the Company's trade secrets and/or confidential information to
directly or indirectly solicit the employees of the Company. For the purposes of
this clause, a general advertisement or notice of a job listing or opening or
other similar general publication of a job search or availability to fill
employment positions, including on the internet, shall not be construed as a
solicitation or inducement, and the hiring of any such employee who freely
responds shall not be a breach of this clause.

 

11.         ASSIGNMENT. You shall not assign any rights, or delegate or
subcontract any obligations under this Agreement without the Company's prior
written consent. Any assignment in violation of the foregoing shall be deemed
null and void. The Company may freely assign its rights and obligations under
this Agreement at any time. Subject to the limits on assignment stated above,
this Agreement will inure to the benefit of, be binding on, and be enforceable
against each of the Parties and their respective successors and assigns. This
excludes ongoing relationships the Company may already have in place.

 

12.         MISCELLANEOUS.

 

12.1          You shall not export, directly or indirectly, any technical data
acquired from the Company, or any products utilizing any such data, to any
country in violation of any applicable export laws or regulations.

 

12.2          All notices, requests, consents, claims, demands, waivers, and
other communications (each, a "Notice") shall be in writing and addressed to the
Parties at the addresses set forth on the first page of this Agreement (or to
such other address that may be designated by the receiving party from time to
time in accordance with this section). All Notices shall be delivered by
personal delivery, nationally recognized overnight courier (with all fees
pre-paid), facsimile or email (with confirmation of transmission), or certified
or registered mail (in each case, return receipt requested, postage prepaid).
Except as otherwise provided in this Agreement, a Notice is effective only if
(a) the receiving party has received the Notice and (b) the party giving the
Notice has complied with the requirements of this Section.

 



1800 NEWPORT CIRCLE, SANTA ANA, CA 92705 l 888.920.5874 l WWW.KUSHBOTTLES.COM

 [image_002.jpg] 

 

12.3          This Agreement, together with the Separation Agreement dated on or
about the date hereof and any other documents incorporated by reference and
related exhibits and schedules, constitutes the sole and entire agreement of the
Parties, and supersedes all prior and contemporaneous understandings,
agreements, representations, and warranties, both written and oral, with respect
to such subject matter.

 

12.4          This Agreement may only be amended, modified, or supplemented by
an agreement in writing signed by each party, and any of its terms may be
waived, only by a written document signed by each party or, in the case of
waiver, by the party or parties waiving compliance.

 

12.5          This Agreement and all related documents , including all schedules
attached, shall be governed by and construed in accordance with the laws of the
State of California , without giving effect to the conflict of laws provisions.

 

12.6          If any term or provision of this Agreement is invalid, illegal, or
unenforceable in any jurisdiction, such invalidity, illegality, or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.

 

12.7          This Agreement may be executed in counterparts and by facsimile
signature, each of which shall be deemed an original and all of which together
shall constitute one instrument.

 

[Remainder of page left intentionally blank]

 

1800 NEWPORT CIRCLE, SANTA ANA, CA 92705 l 888.920.5874 l WWW.KUSHBOTTLES.COM

 [image_002.jpg] 



 

If this letter accurately sets forth our understanding, kindly execute the
enclosed copy of this letter and return it to the undersigned.

 



Very truly yours,             KUSH BOTTLES, INC.               By: /s/ Jim
McCormick   Name: Jim McCormick   Title: Chief Financial Officer  



 

 

 



ACCEPTED AND AGREED:           /s/ Ben Wu   Name: Ben Wu  



 



1800 NEWPORT CIRCLE, SANTA ANA, CA 92705 l 888.920.5874 l WWW.KUSHBOTTLES.COM

 [image_002.jpg] 

 

SCHEDULE 1

 

 

SERVICES & PERFORMANCE STANDARDS:

 

The scope of services and performance of these services shall focus on advising
the Company on cannabis regulations in the state of California, completion of
ongoing product development initiatives and other projects agreed in writing.

 

 



1800 NEWPORT CIRCLE, SANTA ANA, CA 92705 l 888.920.5874 l WWW.KUSHBOTTLES.COM

